Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered January 29, 1992, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years and 90 days, respectively, unanimously affirmed.
Defendant was not deprived of his right to a speedy trial pursuant to CPL 30.30 because of the People’s late production of the Grand Jury minutes after defendant filed his omnibus motion seeking inspection of the Grand Jury minutes and dismissal of the indictment. After the court granted defendant’s motion for inspection on July 19, 1990, the People did not produce the minutes until April 17, 1991. The People concede that 125 days were chargeable to them from the date of the filing of the felony complaint on March 15, 1990 through December 18, 1990, when they first declared their readiness.
Since the People cannot be "presently ready for trial * * * where they fail to provide Grand Jury minutes necessary for resolution of defendant’s motion to dismiss” (People v England, 84 NY2d 1, 4, citing People v McKenna, 76 NY2d 59, 64), their assertions of readiness from December 18, 1990 until April 17, 1991 were not valid. However, adjournments which were otherwise excludable pursuant to CPL 30.30 (4) are not chargeable to the People despite their failure to produce the *405transcripts (People v Felder, 182 AD2d 1065, lv denied 80 NY2d 903), including the period December 18, 1990 through January 9, 1991, during which time defendant was in Onondaga County for trial (CPL 30.30 [4] [a]); the period January 9 through February 13 and April 3 through May 1, 1991, as specifically requested by the defense (CPL 30.30 [4] [b]; People v Celestino, 201 AD2d 91, 95-96); and the period March 5 through April 3, 1991, occasioned by defendant’s lack of counsel through no fault of the court (CPL 30.30 [4] [f]; People v Rodriguez, 212 AD2d 368). Concur—Murphy, P. J., Rubin, Ross, Asch and Tom, JJ.